IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10307
                         Summary Calendar



LEPOLEON STARKS,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal
Justice, Institutional Division,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-117-H
                      --------------------

                         October 25, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lepoleon Starks, Texas state prisoner # 543018, requests

this court to grant him a certificate of appealability (COA) to

appeal the district court’s denial of his motion to file an out-

of-time notice of appeal from the denial of his 28 U.S.C. § 2254

motion and to appeal the denial of his § 2254 motion as time-

barred.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10307
                               -2-

     We find that the district court did not abuse its discretion

in determining that Starks had failed to show excusable neglect

for filing an untimely notice of appeal.   Therefore, we DISMISS

the appeal for lack of jurisdiction.   See Halicki v. Louisiana

Casino Cruises, Inc., 151 F.3d 465, 468 (5th Cir. 1998).   Starks’

motion for COA from the denial of his § 2254 motion is DENIED as

moot.

     APPEAL DISMISSED; DENY COA AS MOOT.